Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-21-00231-CV

                   IN RE Michael Andrew DAVIS and Waterfleet, LLC, Relators

                                           Original Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: June 9, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relators filed a petition for writ of mandamus and motion for temporary relief. We may

issue writs of mandamus when “agreeable to the principles of law regulating those writs.” TEX.

GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a petition and record

showing “the trial court abused its discretion and that no adequate appellate remedy exists.” In re

H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam).

Having reviewed the petition and record, we conclude relators have not satisfied their burden.

Accordingly, we deny the petition and motion for temporary relief. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2019CI13387 pending in the 150th Judicial District Court, Bexar County,
Texas, the Honorable Larry Noll presiding.